Citation Nr: 0728367	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  01-07 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
residuals of medial meniscectomy of the right knee with 
chondromalacia, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Swords to Plowshares, Veterans 
Rights Organization, Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1974 to May 
1976.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 decision of the Oakland, California 
RO that denied a disability rating in excess of 20 percent 
for service- connected post-operative residuals of medial 
meniscectomy of the right knee with chondromalacia; and from 
a March 2002 decision that denied a disability rating in 
excess of 10 percent for service-connected degenerative joint 
disease of the right knee, and granted service connection for 
surgical scars of the right knee evaluated as 10 percent 
disabling effective November 12, 2003.

In February 2006, the veteran testified during a hearing 
before the undersigned at the RO.  The transcript is of 
record.

In August 2006, the Board remanded these issues for further 
development.  



FINDING OF FACT

On August 21, 2007, prior to the promulgation of a decision 
in the appeal, the Board received notification in writing 
from the veteran, through his authorized representative, that 
he wanted to withdraw his appeal altogether. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. § 20.204 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204.  In a statement received in August 2007, 
the veteran's representative forwarded a statement written 
and signed by the veteran which stated that he wanted to 
withdraw his appeal altogether.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.  38 U.S.C.A. § 7105. 


ORDER


The appeal is dismissed. 


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


